Citation Nr: 1031932	
Decision Date: 08/25/10    Archive Date: 09/01/10

DOCKET NO.  09-23 055	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for a sciatic nerve disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The Veteran served on active duty from June 1975 to July 1977.

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from an August 2008 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.  

The Veteran was afforded a hearing conducted by the undersigned 
Acting Veterans Law Judge at the RO in March 2010.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Veteran claims that he has a sciatic nerve disorder as a 
direct result of being treated for a sexually transmitted disease 
in June 1975 while stationed at Fort Jackson, South Carolina.  
Specifically, he claims that he received two penicillin 
injections into the buttocks with extremely long needles.  See VA 
Form 21-4138, dated in January 2008.  He claims that these 
injections actually "hit" his sciatic nerves, causing his 
current problems.  Id.  

Medical records on file clearly document that the Veteran has 
sciatica (see February 2003 VA interim progress note and April 
2008 VA peripheral nerves examination report).  Other records 
show that he has been treated with Toradol for chronic low back 
pain.  See September 2008 VA emergency department initial triage 
note.  

At his March 2010 hearing, the Veteran testified that he received 
the injections, which caused his sciatica nerve problems while he 
was in basic training, which he entered on July 23, 1975.  See 
page three of hearing transcript (transcript).  He noted that 
this treatment occurred at the dispensary or hospital at Fort 
Jackson, South Carolina.  See page four of transcript.  


With regard to the instant claim, it appears that the Veteran's 
service treatment records may be incomplete.  Essentially, the 
only service treatment records on file are the reports of 
examination and history associated with the Veteran's June 1975 
service enlistment and July 1977 discharge.  No other medically 
based records are of record.  Accordingly, the RO should attempt 
to obtain any outstanding service treatment records in order to 
fulfill the VA's duty to assist the Veteran, to include making a 
specific request for any hospitalization records.  This is 
particularly so in view of the fact that these are records in the 
custody of the federal government and thus are constructively 
part of the record on appeal.  38 U.S.C.A. § 5103A(b).

The Board also notes that a CD-ROM ( a type of optical disk 
capable of storing large amounts of data) was received from the 
Social Security Administration (SSA) in May 2009.  Review of the 
documents included on the CD-ROM shows that the Veteran filed his 
SSA claim for disability benefits in August 2008, that the VA 
Medical Center in Detroit, Michigan supplied medical records to 
the SSA in February 2009, and that SSA ordered the Veteran to 
appear for a disability examination on March 30, 2009.  To this, 
the Board notes that absent from the CD-ROM are the decision 
granting (or denying) SSA disability benefits and the supporting 
medical documentation relied upon.  Also absent was the report of 
the ordered March 2009 SSA disability examination.  VA must 
obtain SSA decisions and records which may have a bearing on a 
Veteran's claim.  Waddell v. Brown, 5 Vet. App. 454 (1993); 
Clarkson v. Brown, 4 Vet. App. 565 (1993); Shoemaker v. Brown, 3 
Vet. App. 519 (1993).  In this regard, the Board notes that, 
"[i]n the context of the duty to assist in obtaining records, 
the relevance of the documents cannot be known with certainty 
before they are obtained."  Hyatt v. Nicholson, 21 Vet. App. 390 
(2007).  There is no indication that any effort has been made to 
secure the decision or medical records the SSA based its decision 
on.  If such medical records exist, they should be obtained and 
incorporated into the claims file.  38 U.S.C.A. § 5103A (West 
2002).

The Board also notes that in the course of the March 2010 hearing 
the Veteran testified that he was treated for his claimed 
disorder at the Henry Ford Hospital shortly after his service 
discharge.  See page nine of transcript.  An attempt to obtain 
these medical records from this named private hospital has not 
been undertaken.  As these private medical records may contain 
information critical to the matter at hand, 38 C.F.R. § 3.159(c) 
(2009) mandates that VA assist in obtaining such records.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should make a request for a 
complete copy of the Veteran's service 
treatment records (to include all clinical 
and inpatient treatment records), to the 
appropriate records depository, using the 
appropriate manner of request.  The request 
should address the contention that the 
Veteran was treated at a hospital or 
dispensary at Fort Jackson.  Any negative 
search results must be noted in the record 
and communicated to the Veteran.

2.  The RO should obtain the SSA records 
pertinent to the Veteran's August 2008 
claim for Social Security disability 
benefits, including a copy of any decision 
issued by SSA, and the supporting medical 
documents on which the decision was based.  

These records should be printed and 
inserted into the claims file.  

All efforts to obtain these records should 
be fully documented, and SSA should provide 
a negative response if these records are 
not available.

3.  The RO should take appropriate steps to 
obtain copies of all treatment records 
pertaining to care provided the Veteran by 
the Henry Ford Hospital, from July 1977 to 
the present.  If these records cannot be 
obtained, the attempt to obtain them should 
be documented for the record, and the 
Veteran informed in writing.  

4.  The RO should ensure that the requested 
action has been accomplished (to the extent 
possible) in compliance with this REMAND.  
If the ordered action is determined to have 
not been undertaken or to have been taken 
in a deficient manner, appropriate 
corrective action should be taken.  Stegall 
v. West, 11 Vet. App. 268 (1998).

5.  If, while in remand status, additional 
evidence or information received triggers a 
need for further development or assistance, 
such as affording the Veteran a VA 
examination or providing him with updated 
notice of what evidence has been received 
and not received by VA as well as who has 
the duty to request evidence, then such 
development must be undertaken by VA.  38 
U.S.C.A. §§ 5100, 5103 (West 2002 & Supp. 
2009); 38 C.F.R. § 3.159 (2009).

6.  Thereafter, the RO should readjudicate 
the Veteran's claim for entitlement to 
service connection for a sciatic nerve 
disorder in light of all the evidence of 
record.  The RO is advised that it is to 
make determinations based on the law and 
regulations in effect at the time of its 
decision, to include any further changes in 
VA's statutory duty to assist the Veteran 
and any other applicable legal precedent.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by the 
United States Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 
2009).



_________________________________________________
MATTHEW D. TENNER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


